DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.

A – Applicant argues: In rejecting claim 1 (and similarly claims 10 and 18), the Office cites to para. 35-37 of Nappe as allegedly disclosing "generating a message comprising a first key and a first transaction associated with the first key, the first transaction indicating a transaction to perform other than for key-value pairs comprising the first key." Applicant respectfully submits that Nappe does not disclose at least these features of claim 1. 

In rejecting such features of claim 1, the Office states that Nappe discloses to "formulate a first transaction authorization request message that will include the consumer account identifier [(e.g., card number and PIN number)] and the merchant transaction amount." OA, p. 3. Accordingly, Applicant assumes, arguendo, and without necessarily agreeing that such mapping is proper, that 1) the claimed "message" is mapped to the "first transaction authorization request message"; 2) the claimed "first key" is mapped to the "consumer account identifier"; and 3) the claimed "first transaction" is mapped to the "merchant transaction amount." 

Accordingly, based on the Office's mapping, to meet the claim limitations of claim 1, Nappe would need to teach that the "merchant transaction amount" is performed on a key-value pair that has a key other than the "consumer account identifier." Applicant respectfully submits that Nappe does not disclose such features as discussed further. 



In particular, the Office alleges that "performing the first transaction based on merging the message with the first key-value pair" as required by of claim 1 is allegedly taught by Nappe's disclosing "the card server 10 will deduct the DPCS transaction amount sent by the DPCS 6 from the corresponding card account record." OA, p. 3. Here, the Office appears to allege that the message is now something sent from the DPCS 6, which differs from the "first transaction authorization request message", and that the claimed "first transaction" instead maps to the DPCS transaction amount, which differs from the merchant transaction amount. Further, the Office appears to allege that the claimed "first key-value pair" corresponds to the card account record. 

First, Applicant notes, that as stated above, the Office has failed to consistently map the claim terms of claim 1 of "the message" and "the first transaction" to features of Nappe. In particular, for different sections of the claim language, the Office remaps the same limitations to different elements in Nappe, which is improper, as a proper claim construction requires a consistent mapping. Thus, for at least this reason, the Office has failed to properly establish a prima facie case of obviousness. 

Second, Applicant notes that even assuming, arguendo, the proposed mapping of Nappe, the Office has failed to demonstrate that Nappe discloses the "first transaction indicating a transaction to perform other than for key-value pairs comprising the first key." In particular, the only potential key described in Nappe of the "card account record" (mapped by the Office itself to the claimed "first key-value pair") is the "consumer account identifier" as that is the only identifier discussed to actually access the correct card account record to cause any transaction to occur to the correct account. Therefore, any alleged "transaction" of Nappe is necessarily performed on a record having the same "first key" as indicated in the message, and is not performed "other than for key-value pairs comprising the first key.," as required by claim 1. 

The remaining cited art does not cure the deficiencies of Nappe, nor does the Office use the art in such a manner. Thus, Applicant respectfully submits that the Office has failed to make a prima facie case of obviousness with respect to claim 1, and that claim 1 is in condition for allowance. Further, each of independent claims 10 and 18 recites similar allowable features as claim 1. In addition, the remaining claims are allowable at least based on their dependency on an allowable claim, and for their additional features. 

A - The Examiner respectfully disagrees: Nappe clearly indicates the generation of a transaction [Nappe, paragraph 35] which has a first key and the first transaction indicating a transaction to perform (it does not necessarily need to show the “transaction to perform…”, merely that transaction will perform it [Nappe, paragraphs 35-37]. Nappe teaches a transaction to perform which is then used to process the requested transaction (deduct the amount from the card’s balance and let merchant know the required funds are available) [Nappe, paragraphs 35-37]. Further the argument (Second, Applicant notes…) is met through updating the account balance and returning the amount and success for failure (see Applicant’s spec, paragraph 19) 

Applicant’s arguments, see remarks, filed 01/18/2022, with respect to claims 7, 15 and 23 have been fully considered and are persuasive.  The rejections of claims 7,8, 15, 16 and 23 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 17, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nappe et al., (US Publication No. 2001/0047334), hereinafter “Nappe”, and further in view of Delehanty, (US Publication No. 2001/0039002).

Regarding claims 1, 10 and 18, Nappe discloses
generating a message comprising a first key and a first transaction associated with the first key, the first transaction indicating a transaction to perform other than for key-value pairs comprising the first key [Nappe, paragraphs 35-37, formulate a first transaction authorization request message that will include the consumer account identifier and the merchant transaction amount]; 
merging the message with a first key-value pair stored in the database, the first-key value pair comprising the first key [Nappe, paragraphs 35-37, The card server 10 will deduct the DPCS transaction amount sent by the DPCS 6 from the corresponding card account record]; and 
performing the first transaction based on merging the message with the first key-value pair [Nappe, paragraphs 35-37, The card server 10 will deduct the DPCS transaction amount sent by the DPCS 6 from the corresponding card account record].  

Nappe does not specifically disclose, however Delehanty teaches
storing the message in a database [Delehanty, paragraph 88, stores the message in the database]; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store a message in the database in order to maintain a record of the message.

Regarding claims 9, 17 and 24, Nappe-Delehanty further discloses
wherein merging the message occurs at a different time than storing the message in the database [Delehanty, paragraph 88, stores the message in the database (which is different from updating the database and a different time)].  

Regarding claim 25, Nappe-Delehanty further discloses
wherein the database stores a plurality of key- value pairs [Nappe, paragraphs 35-37, plurality of records], wherein the message further comprises an update operation to perform on a first value of the first key-value pair [Nappe, paragraphs 35-37, The card server 10 will deduct the DPCS transaction amount sent by the DPCS 6 from the corresponding card account record], and further comprising: receiving a query including the first key [Nappe, paragraphs 35-37, query server database]; and returning, from the database, the first value in response to the query based on the query including the first key [Nappe, paragraphs 35-37, database is checked for value].   

Claims 2-4, 11-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nappe-Delehanty as applied to claims 1, 10 and 18 above, and further in view of Tardif, (US Publication No. 2008/0162309).

Regarding claims 2, 11 and 19, Nappe-Delehanty further discloses
wherein the first transaction comprises performing one or more inserts into at least one of the database or a second database [Nappe, paragraphs 35-37, The card server 10 
storing the message in the database [Delehanty, paragraph 88, stores the message in the database] when it is determined there is sufficient space in the at least one of the database or the second database to perform the one or more inserts [Nappe, paragraphs 35-37, The card server 10 will deduct the DPCS transaction amount sent by the DPCS 6 from the corresponding card account record].  

Nappe-Delehanty does not specifically disclose, however Tardif teaches
determining if there is sufficient space in the at least one of the database or the second database to perform the one or more inserts [Tardif, paragraph 34, the user’s database table is consulted to determine if the user has sufficient space to accommodate the file that is being uploaded].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the space within the database prior to adding to the database in order to determine if the database would be able to allow the update to the database in order to maintain the integrity of the database.

Regarding claims 3, 12 and 20, Nappe-Delehanty-Tardif further discloses
wherein a first insert of the one or more inserts is configured to trigger one or more additional inserts in the at least one of the database or the second database [Nappe, paragraphs 35-37, The DPCS will then log the authorization in a transaction database (after logging the transaction amount, if the amount is valid)], 


Regarding claims 4, 13 and 21, Nappe-Delehanty-Tardif further discloses
wherein a first insert of the one or more inserts is configured to trigger one or more additional inserts in the at least one of the database or the second database [Nappe, paragraphs 35-37, The DPCS will then log the authorization in a transaction database (after logging the transaction amount, if the amount is valid)], and further comprising: 
determining if there is sufficient space in the at least one of the database or the second database to perform the one or more additional inserts [Tardif, paragraph 34, the user’s database table is consulted to determine if the user has sufficient space to accommodate the file that is being uploaded]; and 
aborting the first insert when there is not sufficient space in the at least one of the database or the second database to perform the one or more additional inserts [Tardif, paragraphs 34-39, if there is not sufficient space, a request can be made for additional space, if a request is not made the transaction is aborted].  

Claims 5, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nappe-Delehanty as applied to claims 1, 10 and 18 above, and further in view of Kamath et al, (US Publication No. 2014/0304231), hereinafter “Kamath”.

Regarding claims 5, 14 and 22 Nappe-Delehanty does not specifically disclose, however Kamath teaches
wherein the transaction comprises an operation to perform on a value of a key-value pair comprising a key other than the first key [Kamath, paragraph 262].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide and use a second key related to the first key when inputting data into separate but related databased in order to maintain control of the data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nappe-Delehanty-Kamath as applied to claim 5 above, and further in view of Aabye et al, (International Publication No. WO 2009/132108), hereinafter “Aabye”.

Regarding claim 6 Nappe-Delehanty-Kamath does not specifically disclose, however Aabye teaches 
wherein the key-value pair is stored in a second database [Aabye, paragraph 23-24, a database on the card stores the transactions and sent to the banks database storing the key-value pair].  
.


Allowable Subject Matter
Claims 7, 8, 15, 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433